


Exhibit 10.74
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
THIS FIRST AMENDMENT (this “Amendment”), dated February 21, 2014, is entered
into by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), and
THE SPECTRANETICS CORPORATION, a Delaware corporation (“Company”).
RECITALS
Company and Wells Fargo are parties to a Credit and Security Agreement dated
February 25, 2011 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.
Company has requested that certain amendments be made to the Credit Agreement,
which Wells Fargo is willing to make pursuant to the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Exhibit A of the Credit Agreement is
amended by adding or amending and restating, as the case may be, the following
definitions:
“Maturity Date” means February 25, 2017.
2.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
3.    Amendment Fee. Company shall pay Wells Fargo as of the date hereof a fully
earned, non-refundable fee in the amount of $35,000 in consideration of Wells
Fargo’s execution and delivery of this Amendment.
4.    Conditions Precedent. This Amendment shall be effective when Wells Fargo
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion:
(a)    Payment of the fee described in Paragraph 3.
(b)    Such other matters as Wells Fargo may require.




--------------------------------------------------------------------------------




5.    Representations and Warranties. Company hereby represents and warrants to
Wells Fargo as follows:
(a)    Company has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder and thereunder, and each of this Amendment and all
such other agreements and instruments has been duly executed and delivered by
Company and constitutes the legally valid and binding agreement and obligation
of Company, enforceable against Company in accordance with its respective terms.
(b)    The execution, delivery and performance by Company of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to Company, or the Constituent
Documents of Company, or (iii) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected.
(c)    All of the representations and warranties contained in Exhibit D of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
6.    References; Affirmation. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby. The existing Loan
Documents, except as amended by this Amendment or, as applicable, as amended (or
amended and restated) by a separate agreement or instrument in connection
herewith, shall remain in full force and effect, and each of them is hereby
ratified and confirmed by Company and Wells Fargo. Company and Wells Fargo
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Indebtedness evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Indebtedness; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Collateral granted pursuant to the Credit Agreement or any of the other Loan
Documents evidencing, governing or creating a Lien on the Collateral. Company
hereby ratifies and reaffirms any and all grants of the Liens to Wells Fargo on
the Collateral as security for the Indebtedness, and acknowledges and confirms
that the grants of the Liens to Wells Fargo on the Collateral: (i) represent
continuing Liens on all of the Collateral, (ii) secure all of the Indebtedness,
and (iii) represent valid first Liens on all of the Collateral, subject only to
the Permitted Liens. The Credit Agreement, as amended by this Amendment, will be
construed as one agreement.
7.    No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or


--------------------------------------------------------------------------------




Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any Loan Document or other document held by Wells
Fargo, whether or not known to Wells Fargo and whether or not existing on the
date of this Amendment.
8.    Release. Company hereby absolutely and unconditionally releases and
forever discharges Wells Fargo, and any and all participants, parent entities,
subsidiary entities, affiliated entities, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents, attorneys and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Company has had, now has or has made claim to
have against any such Person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.
9.    Costs and Expenses. Company hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Company specifically
agrees to pay all fees and disbursements of counsel to Wells Fargo for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Company hereby
agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreement, or apply the proceeds of any loan, for the purpose
of paying any such fees, disbursements, costs and expenses and the fee required
under Paragraph 3 of this Amendment.
10.    Captions and Headings. The titles, captions and headings in this
Amendment are for the purposes of reference only and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
11.    Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.
[The remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION






By:  /s/ Pamela R. Cates               
Name: Pamela R. Cates 
Its: Authorized Signatory
THE SPECTRANETICS CORPORATION








By:   /s/ Guy A. Childs     
Name: Guy A. Childs 
Its: Chief Financial Officer

























Signature Page to First Amendment to Credit and Security Agreement




